DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1-30 are pending in the instant application.
2.	Claims 20, 21 and 25-30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Paper filed on 05/13/202.
3.	Claims 1-19 and 22-24 are under examination in the instant office action.
4.	Claim 1, as presented with the Response of June 07, 2022, does not meet the requirements of 37 CFR 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003). Specifically, claim 1 is presented as “previously presented” claim; however, the text of the claim does not match the text of the previously presented version of claim 1, see claims as submitted on June 14, 2021. Appropriate correction is required. 
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
6.	Applicant’s arguments filed on June 07, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-19 and 22-24 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 32 and 33, as amended on April 22, 2022, of copending Application No. 16/077,411 for reasons of record fully explained in earlier office actions of record.
Applicant traverses the rejection at p. 6 of the Response by stating that the claims of the present patent application are different from the claims of copending application ‘411 and that the claims of the ‘411 application have been amended. While this has been fully considered, Applicant’s response is not persuasive because it fails to distinctly and specifically point out the supposed errors in the examiner ’s action or present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. See MPEP 714.02 and 37 CFR  1.111 (b). In the instant case, a general allegation of disagreement with the Examiner’s reasoning does not appear as an attempt to advance the prosecution of the instant application.
The Examiner maintains that the instant claims broadly encompass the same brain microphysiological system (BMPS) comprising essentially the same elements, or the cells expressed using functional language, such as cells “configured to differentiate into at least one neural cell type”, or by reference to term “microglia-like cells” without setting forth any well-defined boundaries of the limitations and terms to clearly define the components of the claimed BMPS. Because both sets of claims, present claims and the claims of the ‘411 patent application, are directed to BMPS comprising, emphasis added, neural cells types aggregated into a spheroid mass and either microglia-like cells or endothelial cells, and wherein the neural cells are further limited to glial cells within the dependent claim(s), then both sets of claims encompass subject matter that is indistinguishable and, therefore, not patentably distinct.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
This is a provisional nonstatutory double patenting rejection.

Conclusion
8.	No claim is allowed.
9.	This application contains claims 20, 21 and 25-30 drawn to an invention nonelected with traverse in Paper filed on 05/13/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
June 21, 2022